Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 10, this claim expressly calls for a system that has a “syringe”, “a solenoid valve” and “pressure changing mechanism”, but there is no support for all 3 in a single embodiment.  One of ordinary skill would recognize that none of the originally disclosed embodiments (Figure 1, Figure 7, Figure 8 and Figure 9) includes all 3.  The specification and drawings are clear, and there is no suggestion of removing a structural element from one embodiment, and adding such to another.  There are no examples suggesting such, no drawing providing such, no suggestion of doing such, no reason of record (or otherwise) to provide for such, and no reference of record calling for such.  
As to claims 11, this claims expressly calls for a system that has a “syringe”, “a solenoid valve”, “pressure changing mechanism” and “bending mechanism”, but there is no support for such.  One of ordinary skill who reviews the originally filed application would recognize that none of the originally disclosed embodiments (Figure 1, Figure 7, Figure 8 and Figure 9) includes all 43.  The specification and drawings are clear, and there is no suggestion of removing a structural component from one embodiment, and adding such to a different embodiment.  There are no examples suggesting such, no suggestion of doing such, no reference of record suggesting such, and no reason of record (or otherwise) to provide for such. 


Claims 1,3,5,6,10,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “the cleaning water” (line 6 from last) lacks antecedent basis.  Is there both a “cleaning liquid” and “a cleaning water”?
	As to claim 10, “the sample nozzle” (lines 5-6) lacks antecedent basis.  Does this claim include 2 nozzles?  Is this claim intended to call for “a reagent nozzle” (line 3), and then subsequently remove the “reagent nozzle” (line 3) in favor of a “sample nozzle” (line 6)?  
	As to claim 10, this claim calls for a “sample nozzle” (lines 6), but such is not connected to any other structure when the pressure changing mechanism is changing pressure of the reagent nozzle.  In effect, the “sample nozzle” is a laying somewhere, unconnected to everything else in this claim.  In effect, the claim is not a device (as suggested by the preamble), but is a list of parts.  The preamble (a device) is not consistent with the body (unconnected part) of this claim.  
As to claim 10, this claim calls for a “pressure changing mechanism”, “solenoid valve” and “syringe including a plunger”, yet the specification and drawings never provided for all 3 separate components to exist in the same system.  Note that Figure 1 has a valve and (pressure changing) syringe1, but does not have an additional (i.e., second) “pressure changing mechanism”.  Note that Figure 7 has a syringe and pressure changing valve 19, but does not have an additional “pressure changing mechanism”.  Note that neither Figure 8 nor 9 has a solenoid valve.  It is possible that 
As to claim 10, “the cleaning water” (last 2 lines) lacks antecedent basis.  Is there both a “cleaning liquid” and “a cleaning water” too?
As to claim 11, “the sample nozzle” (lines 4-5) lacks antecedent basis.
As to claim 11, “the cleaning water” (last 2 lines) lacks antecedent basis.  Is there both a “cleaning liquid” and “a cleaning water” too?
As to claim 11, this claim calls for a “pressure changing mechanism”, “solenoid valve”, “syringe including a plunger” and “bending mechanism”, yet the specification and drawings never provided for all 4 separate components to exist in the same system.  Note that the “bending mechanism” in Figures 8 and 9 does not employ use of a solenoid valve.  This claim is not consistent with the drawings and specification, and to that extent is confusing.

Claims 1,3,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimadzu ‘240.
Shimadzu 10104240 teaches (Figure 2) an analyzer, including: reagent nozzle 2; syringe/plunger/motor 4; first pipe connecting nozzle 2 and syringe 4, and second pipe connecting syringe 4 and pump 8; and valve SV1; water supply to the pump; controller 22 to control the pump 8 and valve.  The reagent is dispensed “into a reaction cell” (italics added), suggestive that the cell is a container as claimed.
The cell is not illustrated as being on a disc.
As to claim 1, it is well known to employ disks to automate analyzers, so that multiple samples may be efficiently transported to a single analyzer station.  Controllers are programed to operate, thus carrying out steps in predetermined times.  

As to claim 5, the plunger pump 8 aspirates water over a predetermined time (as the controller controls), and the cleaning occurs over a cycle (which the controller controls).  As the cleaning cycle involves (1) aspiration of water, (2) ceasing aspiration, and (3) subsequent dispensing of such, one of ordinary skill recognize that the aspiration would take place over less than half the time of the cleaning cycle.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         
	




    
        
            
        
            
        
            
        
            
    

    
        1 ABSTRACT states such in the first sentence.